DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicants’ claim for foreign priority under 35 USC 119(b) to
application KR 10-2018-0070298, filed 19 June 2018. Additionally, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, no English translation of the priority document is on file. 

	
Election/Restrictions
Applicants’ inventive election of Group I and species election of non-alcoholic fatty liver in the reply filed 15 July 2022 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
Acknowledgement is made of Applicants’ granted petition for colored drawings, filed 01 December 2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2: The instant claim recites that activated YAP or TAZ protein promotes the expression of IRS2 protein and activation of AKT protein. However, no active step is further necessitated by the claim. Therefore, the activation of YAP/TAZ and downstream promotion of IRS2 and AKT proteins reads as an inherent action resulting from the deletion of Pten and Sav1 genes within the liver of the animal model. Thus, the instant claim does not further limit claim 1 from which it depends, and is improperly dependent. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jeong et al (J Clin Invest, 2018).
Jeong et al disclose a murine model wherein the deletion of both PTEN and SAV1 in the liver accelerates the development of nonalcoholic fatty liver disease (NAFLD) and liver cancer. At the molecular level, the activation of YAP/TAZ in the liver of the Pten–/– Sav1–/– mice is found to have amplified AKT signaling through the upregulation of insulin receptor substrate 2 (IRS2) expression (Abstract).
As such, in one embodiment of the experiment, one-month-old  Pten–/– Sav1–/–  double knockout murine livers show excessive fatty acid accumulation, similar to what is observed in NAFLD (Figure 1; Page 1011, Deletion of both PTEN and SAV1…).

Consequently, Jeong et al anticipate the claims as follows:
	Regarding claims 1 and 3: Jeong et al teach the generation of a double knockout murine model, wherein PTEN and SAV1 are ablated in the liver of mice (Page 1021, Generation of liver-specific knockout…). Upon phenotypic evaluation, it is found that this additional deletion of SAV1 accelerates the progression of Pten–/– livers through the steps of NAFLD, nonalcoholic steatohepatitis (NASH), cirrhosis, and cancer (Page 1011, Deletion of both PTEN and SAV1…). Therefore, Jeong et al focus on the development of NAFLD – which is characterized by an excessive accumulation of fat in the liver – as a precursor of liver tumorigenesis. Thus, the murine model in Jeong et al reads on the animal model of the instant claims, wherein PTEN and SAV1 are deleted specifically in the liver (claim 1), resulting in the generation of nonalcoholic fatty livers (claim 3).
	
Regarding claim 2: Jeong et al teach the activation of YAP/TAZ in the liver of the double knockout mice is found to have amplified AKT signaling through the upregulation of insulin receptor substrate 2 (IRS2) expression (Abstract; Figure 10). This directly reads on the model properties detailed in the instant claim, wherein activated YAP or TAZ protein promotes expression of IRS2 protein and activation of AKT protein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (J Clin Invest, 2004) in view of Ardestani et al (Trends in Endocrinology & Metabolism, 2018).

Regarding claims 1-3: Horie et al disclose a murine model wherein a hepatocyte-specific PTEN deficiency leads to steatohepatitis, which is thereby associated with increased PPARγ expression, insulin hypersensitivity, and liver tumorigenesis (Page 1774, Introduction). 
As such, in one embodiment of the experiment, it is found that PTEN deficiency causes lipid accumulation in the murine hepatocytes. Further analysis reveals that this adipogenesis is triggered in part by the actions of insulin and IGF-1 receptors, as well as their downstream effectors IRS-1 and IRS-2, which require signaling through the PI3K-PKB/Akt-Foxo1-PPARγ pathway (Page 1780, Pten deficiency…).
Horie et al do not teach the deletion of the SAV1 gene within the liver of their murine model.
However, Ardestani et al evaluate the Hippo pathway and the influence of its components in physiological and metabolic disease states, such as nonalcoholic fatty liver disease (Abstract).
In one embodiment of the review, Ardestani et al disclose the interconnection of the insulin/YAP pathways, detailing that the simultaneous activation of both pathways thereby induces the major nutrient-sensing pathway mTOR. Likewise, IRS-2, an integral component of insulin signaling pathway, is identified as a direct transcriptional target of YAP. Furthermore, such YAP–insulin signaling crosstalk is a bottleneck in the development of liver disease – such as NAFLD– and progression to liver cancer. In mice, uncontrolled YAP activation through deletion of MST-associated protein SAV1 leads to NAFLD and subsequent liver cancer. However, these effects are mediated through AKT/insulin signaling because co-deletion of both AKT phosphatase PTEN and SAV1 amplifies YAP/TAZ as well as AKT/IRS-2 (Page 501, Paragraph 1). 
Therefore, it would have been prima facie obvious to modify the PTEN deficient murine model in Horie et al to additionally knockout SAV1, as doing so would better recapitulate the nonalcoholic fatty liver disease state through the incorporation of the YAP-insulin signaling crosstalk and amplification of YAP/TAZ (Ardestani et al, Page 501, Paragraph 1). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to generate a more clinically accurate animal model, and would have had reasonable expectation of success due to the protocols expanded upon in Horie et al coupled with the mechanistic pathways and interactions detailed in both Horie et al (Page 1780, Pten deficiency…) and Ardestani et al (Page 501, Figure 3). This conclusion of obviousness is based on a teaching, suggestion, and motivation within the prior art of Ardestani et al. 
Consequently, Horie et al as modified by Ardestani et al render obvious a murine model of nonalcoholic fatty liver wherein PTEN and SAV1 are co-deleted within the liver, thereby amplifying YAP/TAZ as well as AKT/IRS-2. This murine model reads on the animal model of the instant disclosure, as recited in claims 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633